Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remark filed on 5/3/21.  The claims are not amended.  Claims 48-51,56,62-63,66-74 are pending.
Claim Rejections - 35 USC § 103
Claims 48-51,56,66-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesheck ( 5576036) in view Rispoli ( 4496601) , Ziegler ( 3486904) and Rettey ( 2008/0102169)
For claims 48,49, Pesheck discloses a baked composition comprising a main body having a dough-based matrix and a particulate crisping agent.  The crisping agent may be held by physical means such as physical pressing of the crisping agent into the dough. The particulate crisping agent are present in amount of 20-95%.  
For claim 50, Pesheck disclose a dough having a thickness in the range of 2-25mm and the dough includes open-face form such as pizza.  
For claim 51, Pesheck discloses the dough composition including bread.  
For claims 56, 74 Pesheck discloses the particulate crisping agent has particle sizes ranging from about 1mm to 7mm.  
For claim 62, Pesheck discloses a dough comprising about 55-70% flour, fat and oil in amount of about 10-35%, water in amount of about 0-50%,  particulate crisping agent in amount of 20-95%.  The fat includes oil  and shortening.    The crisping agent may comprise any number of crisping agents consistent with this functionality.  Crisping agents include bread crumbs as well as any number of other processed or unprocessed synthetic or natural compositions or compositional mixtures.   ( see columns 2-6)

Ziegler disclose fried cereal breading material.  The breading crumb has a deep fat flavor and color.  (see col. 1)
Rispoli discloses fried grain particles that are used in a coating mix to impart a fried taste,texture and appearance to baked foodstuffs. ( see abstract, columns 1-2)
Retty discloses planar food product comprising farinaceous exterior. Retty teaches the unique processability and texture characteristics of the finished sandwich-like product arise from the use of dried breadcrumb on and in the bready layers.  The dried breadcrumbs are incorporated into the bready layers during the manufacture of the product. As long as sufficient breadcrumbs are located on the exterior of the product and are also distributed into the interior from the exterior surface, the product obtains the unique crispy character.  The presence of the breadcrumbs imbedded into the surface layer of the dough and distributed throughout the dough structure provides both an improved taste and texture and also improves the processability of the product.  The breadcrumbs are imbedded in the surface and are distributed into the crust.  As a result of the breadcrumbs, the product has a crisp crust layer and a bready or tender crust layer.  ( see paragraphs 0022, 0048 and figure 9)
Pesheck discloses the use of bread crumb.  It would have been obvious to use the fried bread crumb disclosed in Ziegle to have a deep fat flavor and color.  Pesheck also discloses the crisp agents can include any number of other processed or unprocessed synthetic or natural composition.  Thus, it would also have been obvious to use the fried particles disclosed in Rispoli as a matter of taste preference.   It would also have been obvious to one skilled in the art to apply the breadcrumbs on the surface and also to distribute the crumbs throughout the dough as taught in Retty when desiring to obtain the unique texture characteristics  disclosed in Retty.  This parameter would have been an obvious matter of choice. The distinction of crunchy or non-crunchy sensory zone  would have been obviously inherent in the .
Claim 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesheck in view of Rispoli , Ziegler and Retty as applied to claims 48-51,56,66-74 above, and further in view of Hupfer.

Hupfer et al disclose pizza crust containing fat flakes.  The fat flakes are shortening flakes and the pizza crust has the formula as disclosed in paragraph 0033.  The pizza has a thin crust with a thickness of less than 12mm thick.  (see paragraphs 0033,0034,0060)
The amount of flour can vary in dough  as shown in Pesheck and Hupfer.  It would have been obvious for one to determine the amount of flour depends on the type of dough and product made.  Such parameter can readily be determined through routine experimentation.  It would have been obvious to determine the amount of oil within the range of fat disclosed in Pesheck.  It would have been obvious to use shortening flat as shown in Hupfer as an obvious matter of preference as Pesheck disclose the use of shortening.  The amount can vary depends on the taste and texture desired.  One skilled in the art can readily determine the amount to give the most optimum taste through routine experimentation.
Response to Arguments
In the response, applicant argues that none of the reference teaches applying the breadcrumbs to the surface and dispersing throughout the matrix.  The new prior art to Retty is added to show such feature.  With respect to the Rispoli and Ziegler references, they are only relied upon for the teaching of different breadcrumbs, not for the application of the crumbs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 28, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793